PER CURIAM.
Alberto Perez appeals an order revoking his probation. The only issue raised on appeal that merits consideration is the failure of the court’s order of revocation to conform to its oral pronouncement. In its oral pronouncement, at the conclusion of the probation violation hearing, the court specifically found “that [the defendant] was in possession of weapons while on probation.” A written order of probation must conform to the court’s oral pronouncement. Laffitte v. State, 16 So.3d 315 (Fla. 3d DCA 2009). Only the violation of conditions K2 and K4 are supported by the court’s oral pronouncement. Upon remand the court shall amend the order of revocation of probation accordingly. Affirmed in all other respects.
*1217Reversed and remanded with instructions.